Case held, decision reserved, and matter remitted to the Trial Judge for further proceedings in accordance with the memorandum. Upon the making of such finding the case is directed to be restored to the calendar of this court. Memorandum: Separate findings should be made as to the amount awarded for the direct taking and the amount allowed as consequential damages. (See Wineburgh v. State of New York, 20 A D 2d 961.) (Appeal from judgment of Court of Claims for claimants in an action for damages for permanent appropriation of realty.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Yecchio, JJ.